Battle, J. The indictment in this case is based on section 1900, Sand. & H. Dig., which reads as follows: “Any person who shall be convicted of obtaining carnal knowledge of any female by virtue of any feigned or pretended marriage, or of any false or feigned express promise of marriage, shall on conviction, be imprisoned not exceeding two years in the penitentiary, and fined in any sum not exceeding five thousand dollars,” etc. The indictment does not allege that the defendant obtained carnal knowledge of the female therein mentioned by virtue of any feigned or pretended marriage, or any false or feigned express promise of marriage. It should have alleged that it was obtained by one of these two means. In the omission to do so it is fatally defective. 2 Whart. Cr. Daw (10th E}d.), sec. 1762. Reversed and remanded.